FILED
                             NOT FOR PUBLICATION                            JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 LAWTIS DONALD RHODEN,                           No. 09-15420

               Plaintiff - Appellant,            D.C. No. 1:08-CV-00100-LJO-
                                                 DLB
   v.

 STEPHEN W. MAYBERG, Director of                 MEMORANDUM *
 the California Department of Mental
 Health; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).

LSS/Research
       Lawtis Donald Rhoden appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging that the defendants have

impermissibly detained him pending proceedings to determine whether he should

be civilly committed under California’s Sexually Violent Predator Act (“SVPA”).

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the dismissal

under 28 U.S.C. § 1915(e). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order). We affirm in part, vacate in part, and remand.

       The district court properly dismissed Rhoden’s claims for declaratory and

injunctive relief so as not to interfere with ongoing state proceedings. See

Gilbertson v. Albright, 381 F.3d 965, 975 (9th Cir. 2004) (en banc). These state

civil commitment proceedings are judicial in nature, implicate important state

interests, and afford Rhoden an adequate opportunity to litigate his federal claims.

See id. (outlining circumstances under which abstention under Younger v. Harris,

401 U.S. 37 (1971), is appropriate).

       However, Rhoden’s claims for money damages should have been stayed

until the state court proceedings are completed. See id. at 981 (“[W]hen damages

are sought and Younger principles apply, it makes sense for the federal court to

refrain from exercising jurisdiction temporarily by staying its hand until such time

as the state proceeding is no longer pending.” (italics omitted)). Heck v.


LSS/Research                              2                                    09-15420
Humphrey, 512 U.S. 477 (1994), does not require otherwise because Rhoden has

not been civilly committed. See Wallace v. Kato, 549 U.S. 384, 393–94 (2007)

(recognizing that Heck applies only when there exists “a conviction or sentence

that has not been . . . invalidated,” and explaining that it is common practice for

district courts to stay civil actions while related criminal charges are pending)

(emphasis and alteration in original); see also Huftile v. Miccio-Fonseca, 410 F.3d
1136, 1137 (9th Cir. 2005) (applying Heck to civil commitment under the SVPA).

       Accordingly, we vacate the district court’s judgment and remand for entry of

an order staying Rhoden’s action for damages until the state proceedings are no

longer pending. We affirm the dismissal of Rhoden’s claims for declaratory and

injunctive relief.

       Rhoden’s remaining contentions are unpersuasive.

       Rhoden shall bear his own costs on appeal.

       AFFIRMED in part, VACATED in part, and REMANDED.




LSS/Research                               3                                    09-15420